John J. Dillon, S.
On the morning of January 1, 1958 Harvey Conover sailed from Key West in his 43-foot yawl Revonoc, bound for Miami. He was accompanied by his wife, Dorothy Jobson Conover, his son, Lawrence, and daughter-in-law, Lorine, and a young man named William Flueg’elman. With the possible exception to be noted later, no one has ever seen the Revonoc or any of its occupants since the day they set sail from Key West. The court is asked in this proceeding to declare Mr. Conover dead, and to admit his will to probate.
Mr. Conover was a skilled yachtsman, the commodore of the Cruising Club of America, and a participant in many oceangoing races;. In June, 1957 he took delivery of a new racing yacht, the Revonoc, designed and built for both cruising and racing by well-known firms of naval architects and shipbuilders. Her safety equipment consisted of a dinghy, an inflatable life raft, life jackets and flares. There was no radio or telephone equipment.
The yacht sailed on January 1 in fine weather. In the early morning of January 2 a low-pressure area originating in the vicinity of the Isle of Pines and not previously forecast encountered a cold front coming down from the north and produced *732what was described in the testimony as the worst storm ever recorded in the history of the Miami Weather Bureau. For the next 48 to 60 hours northerly and northeasterly winds of tremendous force were blowing through the Florida Straits and the Revonoc and its crew were in the midst of a hurricane.
The court received in evidence an affidavit made by one Alphonse Adams, the captain of a shrimp boat, the Surf, operating off the southeast coast of Florida. The affidavit states that on the night of January 1, 1958 while the Surf was in the fishing grounds, it was struck by a heavy storm. By morning the boat had become disabled and was taken in .tow by a trawler. In the early morning of January 3 the towline parted and the Surf commenced to drift. At about 9:30 on the same morning Mr. Adams saw a white sailboat drifting past at a distance of some 200 or 300 feet. The boat was in the trough of the waves and listing so badly as to be almost capsized. Mr. Adams distinguished four people aboard, clinging to what appeared to be life lines with one hand, and waiving with the other. It was his belief that he saw two men and two women. The S-urf carried, besides Mr. Adams, one. crew member who believed he saw five people on the other vessel, the number originally carried by the Revonoc. The wind was blowing at the time at 70 miles an hour and the waves were 35 to 40 feet high. It was impossible for either Mr. Adams or his companion to assist. The other vessel, moving faster than the Surf, drifted away in a southeasterly direction. The Surf was picked up by a motor vessel on January 6 and towed into Miami. If the boat seen by its two occupants at the height of the storm was in fact the Revonoc, no one ever saw the yawl or any of its crew thereafter.
Some days later the Revonoc dinghy was washed ashore at Jupiter Inlet, some 80 miles north of Miami. Its appearance indicated that it had been torn off the deck and washed overboard. Apparently it had become almost filled with water and had then been carried northward against the wind by the strong-current of the Gulf Stream. Nothing has ever been found of the Revonoc. In early January the power boat Caprice came into Key West reporting* that it had struck a submerged object near Washerwoman Shoals off Marathon. Its propellers contained marks of white, red and blue paint, the same colors as the Revonoc. But an extensive search in the vicinity of Marathon disclosed no signs of the missing* vessel.
The search for the boat and for survivors was extensive and well organized. The Coast Guard and privately-chartered planes and ships continued for many days to explore the entire area of land and water from Florida down to the northerly *733coast of Cuba and from Andros Island westerly to the Yucatan Peninsula. The G-ulf Stream was searched as far north as Cape Hatter as. Nothing was found.
The evidence permits only one conclusion. The court finds that Harvey Conover died at sea on or about January 3, 1958.
Settle decree.